Case 20-11263-amc         Doc 76   Filed 08/19/21 Entered 08/19/21 12:18:23            Desc Main
                                   Document     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                       :
         David A. Jerri, Sr.                 :      Chapter 13
                                             :      Case No. 20-11263-AMC
         Debtor(s)                           :


                               CERTIFICATE OF NO RESPONSE


        I hereby certify that no answer, objection or other responsive pleading has been filed in
response to the Motion to Reconsider Order Granting Motion for Relief and respectfully request
that the Order attached to the Motion be entered.



Dated: August 19, 2021                              /s/ Brad J. Sadek, Esquire
                                                    Brad J. Sadek, Esquire
                                                    Sadek and Cooper Law Offices, LLC
                                                    1315 Walnut Street, Suite 502
                                                    Philadelphia, Pa 19107
                                                    215-545-0008
